Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 1, delete “and” at the end of ll. 5. It is unclear as to how the invention would operate if the recited multiplier is zero or negative in ll. 12. The examiner suggests adding “positive” prior to the recitations of multiplier throughout the claims. 

As per claims 2-6, they are objected to using the same rationale as for claim 1 by virtue of being dependent upon objected to claim 1.

As per claim 7, it is rejected for the same reasons as claim 1. 

As per claims 8-11, they are objected to using the same rationale as for claim 7 by virtue of being dependent upon objected to claim 7.

As per claim 12 in ll. 7 it is not clear how the GW value is installed in a field following the pointer value if the pointer value corresponds to the end of the queue. In that case how is there a field following the end of the queue? In ll. 11 it is unclear as to what “next field” refers. 

As per claim 13 in ll. 3 it is not clearly understood whether or not the “a sentinel value” refers to “a sentinel value” recited in claim 12, ll. 6. In ll. 4-7 add “positive” prior to multiplier.

As per claims 14-20, they are objected to using the same rationale as for claim 12 by virtue of being dependent upon objected to claim 12.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the limitations recited in ll. 4-5, and 10-19 can be considered a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper (e.g. an observation, evaluation, judgment, opinion), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because there are no claim elements that add meaningful limitations to the abstract idea. The claim amounts to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. All of the limitations recited in ll. 2-3 and 6-9 are extra-solution activity insufficient to amount to significantly more than the abstract idea because they only receive information which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-6, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-6 recite the same abstract idea of claim 1. Claims 2-6 recite additional mental processes (e.g. determining, granting, resetting, and incrementing), insignificant extra-solution activity (e.g. receiving), and non-functional descriptive language (e.g. further defining the users, groups, and lock). Therefore, the aforementioned claims 2-6 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 7, it is rejected using a similar rationale as for claim 1 (e.g. mental process in ll. 4-5, 9-15, and 23-27 and extra-solution activity in ll. 2-3) and is also therefore directed to patent ineligible subject matter.

As per claims 8-11, they are rejected using a similar rationale as for claims 2-6 and are also therefore directed to patent ineligible subject matter.

As per claim 12, it is rejected using a similar rationale as for claim 1 (e.g. mental process in ll. 4-10, and extra-solution activity in ll. 2-3 and 11-13) and is also therefore directed to patent ineligible subject matter.

As per claims 13-20, they are rejected using a similar rationale as for claims 2-6 and are also therefore directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Auslander et al. (US 2003/0200457) (hereinafter Auslander).

As per claim 12, Auslander teaches a method, comprising: 
	sending a request for a lock in a Mellor-Crummey Scott (MCS) lock protocol from a guest user that is context free ([0003]-[0006]; [0022] first requester in a MCS lock protocol finds the lock free with a null pointer or by a value denoting zero or empty e.g. the initialized lock has both head and tail fields defined to be null i.e. context free);
	determining that the lock contains a pointer value of a regular user having a context, the pointer value corresponding to an end of a queue (abstract; [0005]; [0011]; [0018]; [0021]-[0022] joining thread joins the queue of threads waiting to acquire the lock by changing the tail pointer of the lock to point to a qnode structure representing the joining thread and the head pointer of the previous last thread's qnode structure in the queue to point to the joining thread);
	performing an atomic swap operation using a sentinel value to obtain the pointer value ([0004]-[0005]; [0017] non-blocking atomic operation such as an atomic compare and swap to converts the null pointer of the free lock to a pointer to the holder's queue element);
	installing a guest waiting (GW) value in a field following the pointer value ([0005]-[0006]; [0018] the requester blocks or spins i.e. waiting on another field in the qnode waiting for the thread prior to it in the queue to pass it the lock);
	determining that the field has been changed to contains a guest granted (GG) value ([0003]-[0006] acquisition of a lock and accepting a granted lock); and 
	sending a guest acquired (GA) value to next field to indicate that the guest user has acquired the lock ([0019]; [0022] acquisition of a lock and accepting a granted lock) and allow the regular user to exit (abstract; [0020]; [0022]-[0024] release lock).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Auslander, Limoges et al. (US 2003/0196015) (hereinafter Limoges), and Huemiller (US 2006/0143511).

As per claim 1, Auslander teaches the invention substantially as claimed including a method, comprising: 
	receiving a request for a lock in a Mellor-Crummey Scott (MCS) lock protocol from a guest user that is context free ([0003]-[0006]; [0022] first requester in a MCS lock protocol finds the lock free with a null pointer or by a value denoting zero or empty e.g. the initialized lock has both head and tail fields defined to be null); 
	determining that the lock contains a null value ([0003]-[0006]; [0022] first requester in a MCS lock protocol finds the lock free with a null pointer or by a value denoting zero or empty e.g. the initialized lock has both head and tail fields defined to be null); 
	granting the lock to the guest user ([0003]-[0006]; [0019]; [0022] acquisition of a lock and accepting a granted lock); and 
	receiving a sentinel value to store in the lock to notify subsequent users that the guest user has the lock ([0003]-[0006]; [0019]; [0022] acquisition of a lock and accepting a granted lock).

Auslander does not explicitly teach:
	receiving requests for the lock from regular users of different groups while the guest user has the lock, the regular users having respective contexts; 
	assigning a lock integer to a regular user of a first group, the lock integer being a positive integer; 
	setting, based on a product of the lock integer and a multiplier, a duration of time that the regular user of the first group is prohibited from polling the lock; 
	incrementing the lock integer in response to assigning the lock integer to the regular user of the first group; 
	assigning the incremented lock integer to a regular user of a second group that requested the lock subsequent to the regular user of the second group requesting the lock; and 
	setting, based on a product of the incremented lock integer and the multiplier, a second duration of time that the regular user of the second group is prohibited from polling the lock.

However, Limoges teaches:
	assigning a lock integer to a regular user of a first group, the lock integer being a positive integer ([0024]; [0028]; [0032]-[0033] resource waiter counter);
	setting, based on a product of the lock integer and a multiplier, a duration of time that the regular user of the first group is prohibited from polling the lock (fig. 3, block 304 and [0028] multiply resource waiter counter by a defined period of time to determine a sleep mode before the agent may access resource again);
	incrementing the lock integer in response to assigning the lock integer to the regular user of the first group (fig. 3, block 302; [0025]; [0032] increment the resource waiter counter);
	assigning the incremented lock integer to a regular user of a second group that requested the lock subsequent to the regular user of the second group requesting the lock (fig. 3, block 302; [0025]; [0032] when a new agent attempts to access the resource increment the resource waiting counter); and 
	setting, based on a product of the incremented lock integer and the multiplier, a second duration of time that the regular user of the second group is prohibited from polling the lock (fig. 3 and [0025]-[0030] correlate amount of time agent is in sleep mode with the number of waiting agents to avoid agents waking up at the same time).

Limoges and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Limoges teaches determining a wait time for different agents to access a shared resource. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander in view of Limoges because it would provide for synchronization of requests for a shared resource within the system.

Auslander and Limoges do not explicitly teach receiving requests for the lock from regular users of different groups while the guest user has the lock, the regular users having respective contexts.

However, Huemiller teaches receiving requests for the lock from regular users of different groups while the guest user has the lock, the regular users having respective contexts (fig. 4 and [0076] manage spin lock that is requested by a plurality of processors while being already held by a processor).

Huemiller and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Huemiller teaches receiving requests for a lock from multiple processors while the lock is being held by another processor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander and Limoges in view of Huemiller because it would provide for improved system efficiency and fairness by eliminating bus traffic when a CPU is reacquiring an uncontended lock. The elimination of bus traffic makes it possible to use commodity processors, thereby reducing system implementation cost.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 13, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

Claims 2, 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auslander, Limoges, Huemiller, and Calciu et al. (US 2013/0290967) (hereinafter Calciu).

As per claim 2, Calciu teaches receiving a retried request for the lock from the regular user of the first group after the set duration of time; in response to receiving the retried request for the lock from the regular user of the first group, determining whether a value of the lock has changed from the sentinel value to the null value; in response to determining that the value of the lock has changed to the null value and granting the lock to the regular user of the first group ([0156]; [0158] threads reattempt to acquire a global shared lock until acquired if the lock is free).

Calciu and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Calciu teaches threads reattempting to acquire a lock until the lock is available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, and Huemiller in view of Calciu because it would provide for lock cohorting techniques that may reduce the rate of lock migration by relaxing the order in which the lock schedules the execution of critical sections of code by various reader threads and writer threads, allowing lock ownership to remain resident on a single NUMA node for a longer period than would be the case under strict FIFO ordering, while taking advantage of parallelism between reader threads. This may reduce coherence traffic and improve aggregate performance.

As per claim 6, Calciu teaches wherein the lock provides access to a thread of a shared memory, the thread being locked while a user is accessing the thread ([0014] and [0016] arbitrate access to shared memory).

Calciu and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Calciu teaches threads reattempting to acquire a lock until the lock is available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, and Huemiller in view of Calciu because it would provide for lock cohorting techniques that may reduce the rate of lock migration by relaxing the order in which the lock schedules the execution of critical sections of code by various reader threads and writer threads, allowing lock ownership to remain resident on a single NUMA node for a longer period than would be the case under strict FIFO ordering, while taking advantage of parallelism between reader threads. This may reduce coherence traffic and improve aggregate performance.

As per claim 15, it has similar limitations as claim 2 and is therefore rejected using the same rationale.

As per claim 20, Calciu teaches storing the lock integer in an extra field in the lock; and in response to incrementing the lock integer, updating the incremented lock integer in the extra field ([0081] and [0123] augment lock with atomically incremented counter).

Calciu and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Calciu teaches threads reattempting to acquire a lock until the lock is available. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, and Huemiller in view of Calciu because it would provide for lock cohorting techniques that may reduce the rate of lock migration by relaxing the order in which the lock schedules the execution of critical sections of code by various reader threads and writer threads, allowing lock ownership to remain resident on a single NUMA node for a longer period than would be the case under strict FIFO ordering, while taking advantage of parallelism between reader threads. This may reduce coherence traffic and improve aggregate performance.

Claims 3, 5, 8-9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auslander, Limoges, Huemiller, Calciu, and Dice et al. (US 9,342,380) (hereinafter Dice).

As per claim 3, Calciu teaches determining whether the lock has subsequently been granted to a second guest user ([0045] determine if lock has been granted); and in response to determining that the lock has subsequently been granted to a second guest user, incrementing the zeroed value of the incremented lock integer before assigning the incremented lock integer to a third regular user requesting the lock ([0081] increment counter before each call to acquire the lock).

Auslander, Limoges, Huemiller, and Calciu do not explicitly teach in response to granting the lock to the regular user of the first group, resetting the incremented lock integer to zero.

However, Dice teaches in response to granting the lock to the regular user of the first group, resetting the incremented lock integer to zero (col. 10, ll. 59-66, 54-67 and col. 22, ll. 51-55).

Dice and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Dice teaches resetting a lock’s spin value to zero. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, Huemiller, and Calciu in view of Dice because it would provide a way to simplify the procedures of a reader-writer lock algorithm.

As per claim 5, Calciu teaches wherein each of the different groups correspond to a different queue ([0009]-[0010]; [0085]; [0115]; [0128]-[0129] local, central, CLH, A-CLH, global, and MCS queues).

 Auslander, Limoges, Huemiller, and Calciu do not explicitly teach the method further comprises: in response to receiving requests for the lock from regular users of different groups while the guest user has the lock, receiving respective references corresponding to the requests, each of the references indicating a context of a most recent user that joined each of the different groups.

However, Dice teaches the method further comprises: in response to receiving requests for the lock from regular users of different groups while the guest user has the lock, receiving respective references corresponding to the requests, each of the references indicating a context of a most recent user that joined each of the different groups (col. 4, ll. 36-39 and col. 29, ll. 42-53 identify most recently added node).

Dice and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Dice teaches identifying the most recently added node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, Huemiller, and Calciu in view of Dice because it would provide a way to simplify the procedures of a reader-writer lock algorithm.

As per claim 8, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 9, Calciu teaches determining whether the lock has subsequently been granted to a second guest user; and in response to determining that the lock has subsequently been granted to a second guest user, incrementing the zeroed value of the incremented lock integer before assigning the incremented lock integer to a third regular user requesting the lock ([0081] increment counter before each call to acquire the lock).

Auslander, Limoges, Huemiller, and Calciu do not explicitly teach in response to granting the lock to the regular user of the first group, resetting the incremented lock integer to zero.

However, Dice teaches in response to granting the lock to the regular user of the first group, resetting the incremented lock integer to zero (col. 10, ll. 59-66, 54-67 and col. 22, ll. 51-55).

Dice and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Dice teaches resetting a lock’s spin value to zero. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, Huemiller, and Calciu in view of Dice because it would provide a way to simplify the procedures of a reader-writer lock algorithm.

As per claim 11, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 9 and is therefore rejected using the same rationale.

As per claim 18, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Auslander, Limoges, Huemiller, and Starr et al. (US 2008/0040519) (hereinafter Starr).

As per claim 4, Huemiller teaches wherein the guest user and the regular users of different groups comprise different computing processes (fig. 4 and [0076] manage spin lock that is requested by a plurality of processors while being already held by a processor).

Auslander, Limoges, and Huemiller do not explicitly teach the multiplier corresponds to a number of clock cycles of a computer processor.

However, Starr teaches the multiplier corresponds to a number of clock cycles of a computer processor ([0494]).

Starr and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Starr teaches a multiplier corresponding to clock cycles of a CPU. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander, Limoges, and Huemiller in view of Starr because it would provide for error and hardware checking within the system.

As per claim 10, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claim 17, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Auslander and Huemiller.

As per claim 19, Huemiller teaches wherein the lock provides access to a thread of a shared memory, the thread being locked while a user is accessing the thread ((fig. 4 and [0076] manage spin lock that is requested by a plurality of processors while being already held by a processor).

Huemiller and Auslander are both concerned with locks within a computing environment. Auslander teaches the MCS protocol and granting locks while Huemiller teaches receiving requests for a lock from multiple processors while the lock is being held by another processor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Auslander in view of Huemiller because it would provide for improved system efficiency and fairness by eliminating bus traffic when a CPU is reacquiring an uncontended lock. The elimination of bus traffic makes it possible to use commodity processors, thereby reducing system implementation cost.

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

de Cesare et al. (US 2010/0293401) disclose power managed lock optimization.

Whitehouse (US 2011/0276690) discloses distributed resource contention detection.

Marathe et al. (US 2012/0311606) disclose hierarchical queue based locks.

Dice et al. (US 7,814,488) disclose quickly reacquirable locks.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            December 19, 2022